Case: 13-11445    Date Filed: 05/14/2014   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-11445
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:12-cr-20533-CMA-1



UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

RAUL IGLESIAS,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (May 14, 2014)

Before WILSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 13-11445     Date Filed: 05/14/2014   Page: 2 of 7


      Raul Iglesias appeals his convictions on one count of conspiracy to possess

with intent to distribute controlled substances in violation of 21 U.S.C. §§

841(a)(1) and 846, one count of possession with intent to distribute a controlled

substance in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, two counts of

violating civil rights in violation of 18 U.S.C. §§ 242 and 2, one count of

obstruction of justice in violation of 18 U.S.C. § 1512(b)(3), and three counts of

making false statements in violation of 18 U.S.C. § 1001(a)(2). These convictions

stemmed from a host of incidents that occurred while Iglesias served as a

supervisor for the City of Miami Police Department’s Crime Suppression Unit

(CSU), including the arrest of an individual after planting drugs on his person;

stealing money and property from an arrestee; knowingly possessing controlled

substances with intent to distribute; giving a confidential informant (CI) drugs for

personal use and allowing a detective he supervised to do the same; and making

false statements to the FBI.

      On appeal, Iglesias argues that the district court barred him from presenting

a complete defense in violation of his Fifth and Sixth Amendment rights. He

asserts that part of his defense theory rested on the contention that CSU detectives

sent an anonymous letter to the police department’s Internal Affairs division

containing false corruption allegations against him, with the aim of having him

removed from his position before he could uncover the detectives’ own corrupt


                                          2
               Case: 13-11445     Date Filed: 05/14/2014    Page: 3 of 7


activities. Additionally, he alleges that the detectives gave false testimony at trial.

However, the district court prevented Iglesias from impeaching the credibility of

the detectives because it did not allow him to present evidence of their corrupt

activities.

       A district court’s evidentiary rulings are reviewed for abuse of discretion.

United States v. Perez-Oliveros, 479 F.3d 779, 783 (11th Cir. 2007). Where the

defendant has failed to raise a constitutional claim in the district court, we review

for plain error. United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005)

(per curiam). “Plain error occurs if (1) there was error, (2) that was plain, (3) that

affected the defendant’s substantial rights, and (4) that seriously affected the

fairness, integrity, or public reputation of judicial proceedings.” United States v.

Wright, 607 F.3d 708, 715 (11th Cir. 2010) (internal quotation marks omitted).

       The due process requirements of the Fifth Amendment and the compulsory

process provision of the Sixth Amendment give rise to the “idea that criminal

defendants must be afforded the opportunity to present evidence in their favor.”

United States v. Hurn, 368 F.3d 1359, 1362 (11th Cir. 2004). In a case where the

defendant argues that the district court violated his constitutional right to present a

defense by excluding certain evidence, we apply a two-step analysis. See id. First,

we determine whether the district court committed a constitutional violation by

excluding the evidence in question. See id. If so, we then consider whether the


                                           3
                 Case: 13-11445        Date Filed: 05/14/2014       Page: 4 of 7


error was “harmless beyond a reasonable doubt.” Id. at 1362–63 (internal

quotation marks omitted).

       Hurn articulated four circumstances, one of which is relevant here, where

exclusion of a defendant’s evidence may violate constitutional rights. See id. at

1363. Namely, “a defendant generally has the right to introduce evidence that is

not itself tied to any of the elements of a crime or affirmative defense, but that

could have a substantial impact on the credibility of an important government

witness.”1 Id.

       Even when one of the Hurn circumstances is present, “otherwise relevant

evidence may sometimes validly be excluded under the [Federal] Rules of

Evidence.” See id. at 1363 n.2; see also Taylor v. Illinois, 484 U.S. 400, 410, 108
S. Ct. 646, 653 (1988) (stating that “[t]he accused does not have an unfettered right

to offer testimony that is incompetent, privileged, or otherwise inadmissible under

standard rules of evidence”). “Nevertheless, the fact that a particular rule of

evidence requires the exclusion of certain evidence is not dispositive,” and a

conviction must be reversed when there are compelling reasons to grant an



       1
          Iglesias also claims that his rights were violated under the fourth Hurn circumstance,
which states that “a defendant must generally be permitted to introduce evidence that, while not
directly or indirectly relevant to any of the elements of the charged events, nevertheless tends to
place the story presented by the prosecution in a significantly different light, such that a
reasonable jury might receive it differently.” See id. However, because the government has not
selectively presented evidence to cast Iglesias in an “inaccurate, unfavorable light,” the fourth
Hurn circumstance is not relevant. See id. at 1366–67.
                                                 4
               Case: 13-11445      Date Filed: 05/14/2014   Page: 5 of 7


exception to evidentiary rules. See Hurn, 368 F.3d at 1363 n.2 (citing Knight v.

Dugger, 863 F.2d 705, 729 (11th Cir. 1988)).

      A district court also may exclude evidence where the relationship between

the evidence and the point to be proven is too weak. Hurn, 368 F.3d at 1366. We

have noted that “there comes a point—and a district court is perhaps in the best

position to judge this—when the chain of inferences linking evidence and the

legally relevant point to be proven is simply too long, dubious, or attenuated to

require that the evidence be introduced.” Id.

      Pursuant to the Federal Rules of Evidence, “[c]ross-examination should not

go beyond the subject matter of the direct examination and matters affecting the

witness’s credibility.” Fed. R. Evid. 611(b). Moreover, parties are prohibited from

introducing extrinsic evidence “to prove specific instances of a witness’s conduct

in order to attack or support the witness’s character for truthfulness.” Fed. R. Evid.

608(b). But, Rule 608(b) does not prohibit a party from using extrinsic evidence

for other impeachment purposes, such as to show bias. Fed. R. Evid. 608(b)

advisory committee’s note (2003 Amendments). Thus, evidence that a witness has

engaged in prior conduct that has given him a motive to testify falsely is

admissible. See United States v. Calle, 822 F.2d 1016, 1021 (11th Cir. 1987)

(noting that “[t]he self-interest of a witness, as opposed to the witness’ general

character for veracity, is not a collateral issue”).


                                            5
               Case: 13-11445     Date Filed: 05/14/2014    Page: 6 of 7


      Here, the district court did not commit an error, plain or otherwise, in

disallowing evidence pertaining to the CSU detectives’ alleged misconduct. First,

during the cross examination of a CI, Allen Brookins, Iglesias sought to proffer

evidence—in the form of a tape and transcript of radio communications—that

Brookins lied about who made a drug purchase during the CSU’s buy-bust

operation at the Rainbow Projects. To the extent that this evidence was offered to

prove a specific instance of prior misconduct as an attack on Brookins’s character

for truthfulness, the district court was correct to exclude it as improper extrinsic

evidence. See Fed. R. Evid. 608(b). But, contrary to the district court’s ruling,

such extrinsic evidence would have been admissible to prove the CSU detectives

had a motive to lie on the stand. See United States v. Matthews, 168 F.3d 1234,

1244 (11th Cir. 1999) (noting that extrinsic evidence may not be used to prove

prior conduct unless it “would be otherwise admissible as bearing on a material

issue of the case”). However, excluding the evidence for being extrinsic does not

constitute error because the record shows that the evidence was outside the scope

of direct, and thus excludable under Rule 611(b). See Goldsmith v. Bagby Elevator

Co., 513 F.3d 1261, 1286 (11th Cir. 2008) (“We can uphold the decision of the

district court on any grounds that appear in the record.”); Fed. R. Evid. 611(b)

(“Cross-examination should not go beyond the subject matter of the direct

examination and matters affecting the witness’s credibility.”). Moreover, Iglesias


                                           6
              Case: 13-11445     Date Filed: 05/14/2014   Page: 7 of 7


does not present a compelling reason to ignore the evidentiary rules in this

instance, as the government’s case did not rely solely upon the detectives’

testimony, and Iglesias had other opportunities to challenge the credibility of both

Brookins and the detectives. See Hurn, 368 F.3d at 363 n.2.

      The second piece of evidence proffered—testimony from Iglesias about the

content of fraudulent arrest forms from the reverse-sting operation in Little Havana

and the detectives’ motive to keep these forms from Iglesias at all costs—was

properly barred on grounds of being too attenuated from the point to be proved, as

it was purely speculative testimony of Iglesias’s own interpretations of documents

that he made no effort to admit into evidence. See id. at 1366.

      Because the district court correctly excluded the evidence at issue under the

Federal Rules of Evidence, Iglesias’s challenge must fail unless he can offer a

compelling reason that the Rules should not control. Id. at 1363 n.2. He has

offered no such reason. Accordingly, the district court did not violate Iglesias’s

rights by excluding the evidence. As Iglesias has not shown any error, much less

plain error, we affirm.

      AFFIRMED.




                                          7